Citation Nr: 0206410	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  94-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the nose and right facial area, to include 
chronic right maxillary sinusitis and skin disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's 
application to reopen a claim of service connection for 
residuals of shell fragment wounds to the nose and right 
facial area.  The case subsequently went to the Board in 
April 1997 at which time the Board reopened the veteran's 
claim and remanded the matter of service connection to the RO 
for additional development.

This matter was again remanded in October 1999 for the 
purpose of obtaining additional medical evidence.  This case 
has been returned to the Board for appellate review.


FINDING OF FACT

A shell fragment wound to the nose was sustained during 
active service.


CONCLUSION OF LAW

Service connection for residuals of a shell fragment wound to 
the nose and right facial area, to include chronic right 
maxillary sinusitis and a skin disability is warranted.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in April 1945 in Munster, 
Germany, the veteran sustained multiple moderate shrapnel 
wounds to the nose, right forearm, and shoulder.  His wound 
was described as a laceration wound of the nose when admitted 
to a field hospital for initial treatment.  A skull series 
was negative.  The veteran was awarded a Purple Heart with 2 
Bronze Oak Leaf Clusters.  The veteran was examined in 
December 1945 for purposes of separation from service and no 
abnormalities of his eyes, ears or nose were noted.  

At his VA examination in November 1949, the veteran reported 
that shrapnel struck him in his right arm and face.  He 
complained of occasionally breaking out with red spots in the 
area where he received shrapnel wounds.  The examination 
showed the veteran's eyes, ears and nose to be normal.

At his May 1976 VA examination, the veteran reported that 
since his discharge from service he had been plagued with 
recurring redness and eczema-like condition around his nose 
and adjacent facial area.  He also indicated that problems 
with his sinuses had occurred each year with the right eye 
very much affected.  Examination of the sinuses revealed the 
frontal, ethmoidal, and sphenoidal and maxillary antra all 
well aerated and appearing normal.  Dermatitis of the skin of 
the nose and cheeks was also noted.

A July 1977 pathology report from Geisinger Medical Center 
diagnosed seborrheic keratosis after a skin specimen was 
removed from the bridge on the veteran's nose.  

A statement from H.M.L., D.O., dated September 1980 indicates 
that he treated the veteran on numerous occasions from August 
1959 to 1965 for re-occurring inflammation of the nose and 
right maxillary sinus.

A statement from R.J.W., M.D., dated February 1988 indicates 
that he treated the veteran before and after the war.  This 
physician verified that the veteran received multiple 
penetrating wounds from small metal fragments to the nose and 
right facial area in addition to his other wounds that he had 
treated many time through the post war period for re-
occurring infections to the right sinus and right eye.  The 
physician believed that the condition was service related.  

A November 1990 VA outpatient ENT report indicated both 
auditory canals to be clear, tympanic membranes were intact 
and mobile.  Nasal septum was in the midline in the 
columella.  There was a large V-shaped displacement of the 
septum into the left nasal cavity.  The veteran had good 
intranasal airway bilaterally.  Mucosa in both nasal cavities 
had a healthy pink appearance at the time.  No polyps were 
noted and no injection or exudate was noted.  The pharynx was 
clear and the nasopharyngeal vault was free of injection and 
exudate.

A statement from L.A.C., D.O., dated July 1993 indicates that 
he and his associate had treated the veteran for chronic 
recurrent right maxillary sinusitis 8 times over the past 3 
years.  On several visits the physician observed a pustular 
dermatitis of the nose and right cheek.  The physician opined 
that after reviewing the veteran's medical records, he 
believed that the chronic right maxillary sinusitis and 
pustular dermatitis were related to the injuries he received 
during his military service.

A statement from A.R., D.O., dated December 1995 indicates 
that she had treated the veteran for recurrent maxillary 
sinusitis 19 times over the past 5 years.  On several visits, 
the physician indicated that he had a pustular dermatitis of 
his nose and right cheek.  The physician opined that after 
reviewing previous medical records, she believed that the 
veteran's chronic maxillary sinusitis and pustular dermatitis 
were due to tissue damage from the facial injuries received 
during the veteran's military service.

At his October 1997 VA examination, the veteran reported 
sustaining shrapnel wounds to the right arm in 1945 and at 
the same time sustained wounds from fragments of a steel 
helmet that pierced his nose and face.  He complained of a 
long history of pustules on his face and over the years had 
extrusion of tiny fragments of material from his face and 
nose.  The last time he noticed extrusion of a small foreign 
body was several months before.  The veteran indicated that 
he was being treated with a sulfa-containing cream and oral 
sulfa antibiotic on a p.r.n. basis.  He reported that the 
oral antibiotic was also used to control recurrent sinus 
infections.  

The examination revealed scattered yellowish papules, a few 
telangiectasis, and erythematous papules on the nose.  There 
were multiple open comedones and no pustules were noted.  The 
diagnoses were history of foreign body material in the skin 
of the nose, sebaceous hyperplasia, and mild rosacea.

At his March 1998 VA examination, the veteran reported 
sustaining multiple shrapnel wounds of the right arm and face 
in 1945.  Subsequent to that, the veteran indicated that he 
had residual scars on the right arm and developed pustules 
with drainage, and several years ago metal fragments 
apparently were within the discharge.  The veteran reported 
no therapy for the shrapnel wounds.  Examination of the face 
revealed mallear erythema with a couple scattered papules.  
The diagnoses were post wound scars and probable acne 
rosacea.

At his August VA examination for sense of smell and taste, 
the veteran reported that in recent years he had undergone a 
distortion of his sense of smell.  He indicated that he 
smelled odors that were disagreeable when others around him 
could not.  He did not particularly complain of loss of sense 
of smell or loss of sense of taste.  

The examination revealed a nasal septal deflection to the 
right without obstruction of the nasal airway.  The mucosa 
was normal; there were no polyps or pus present.  The veteran 
was unable to identify coffee or soap smell.  He was able to 
identify oil of lemon and also vinegar.  In testing his sense 
of taste, he was able to determine sour, bitter, and salt.  
Sweet was not tested.  There was no evidence of sinus disease 
both by physical examination and by x-ray and CT exam.  
Hypacusia and dysgeusia might be present.  Subjective 
symptoms could not be verified.

A statement by L.G.G., M.D., dated December 1999 indicated 
that he reviewed the veteran's medical history and an 
examination showed multiple nodular small skin lesions on his 
cheeks and nose and several small prominent blood vessels 
which were wound related.  The physician opined that the 
wounds and skin changes were service related entirely and no 
other skin condition existed.  Acne Rosacea was not present 
and recurrent pustular dermatitis occurred in the wound sites 
only.  The examiner indicated that shrapnel did penetrate his 
sinus cavities and could cause recurrent sinusitis.

At his April 2001 nose, sinus, larynx, and pharynx VA 
examination, the veteran gave a history of his wounds from 
1945.  He indicated that he had problems with pustules and 
had recurring episodes of infection involving the right 
maxillary sinus with pain over the area and nasal obstruction 
and nasal drainage.  At the present time, he was relatively 
asymptomatic.  

The examination showed some puffing around the skin overlying 
the right facial area.  There was no evidence of active 
infection and the nasal septum was deflected to the left 
side, causing a moderate amount of airway obstruction in both 
nasal cavities.  The turbinates were quite large, 
particularly on the right side, and shrink poorly with Neo-
Synephrine.  No injection or exudate was noted in either 
nasal cavity and no polyps were present.  The pharynx was 
clear.  The nasopharyngeal vault was free of injection and 
exudate.  Examination of the face showed some mild evidence 
of rosacea.  The examiner concluded that there was no 
objective evidence to validate diagnoses of residuals of 
shrapnel wounds or sinusitis.  

At his April 2001 VA skin examination, the veteran reported 
persistent facial eruption characterized by pus bumps, 
recurrent sinusitis requiring antibiotics, and extrusion of 
metal fragments from the face.  The examination of the face 
showed malar distribution and some erythema and 
telangiectases.  The examiner opined that the shrapnel could 
have certainly played a role in the veteran's facial 
eruption.  


Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated November 1949, May 1976, October 1997, 
March 1998, August 1998, and April 2001; November 1990 VA 
outpatient ENT report; pathology report from Geisinger 
Medical Center dated July 1977; statements from H.M.L., D.O., 
dated September 1980, R.J.W., M.D., dated February 1988, 
L.A.C., D.O., dated July 1993, A.R., D.O., dated December 
1995, and L.G.G., M.D., dated December 1999.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to service connection for 
the disability.  The discussions in the statement of the case 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The claim was developed 
before the effective date of the VCAA.  Nonetheless, the 
appellant has been made aware of the information and evidence 
necessary to substantiate the claim, and there is no 
reasonable possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. §§ 5103, 5103A.

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), 3.306(a)(2) (2001).

Analysis

The veteran's service medical records show that the veteran 
sustained a laceration wound to the nose during combat in 
1945.  Post service medical records show that the veteran was 
treated for dermatitis of the skin of the nose and cheeks on 
numerous occasions as well as for chronic sinusitis.  
Statements from R.J.W., M.D. in February 1988, L.A.C., D.O., 
dated July 1993, A.R., D.O., dated December 1995, and L.G.G., 
M.D., dated December 1999 related the veteran's skin 
condition on his face and sinusitis to injuries in service.  
Although the April 2001 sinus examination did not find 
objective evidence to validate diagnoses of residuals of 
shrapnel wound or sinusitis, the nasal septum was deflected 
to the left side causing a moderate amount of airway 
obstruction to both nasal cavities.  In addition, the 
physician at the April 2001 VA skin examination opined that 
shrapnel could have certainly played a role in the veteran's 
facial eruption.

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question 
is whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Consequently, with the resolution of doubt in the veteran's 
favor, the Board concludes that the medical evidence, when 
read with the veteran's total history, particularly his 
experience in combat, supports a finding that the veteran's 
nose and facial area skin disability as well as his recurrent 
chronic maxillary sinusitis are related to shrapnel wound 
injuries in service.  Accordingly, service connection for the 
veteran's residuals of shrapnel wounds to the nose and right 
facial area, to include chronic right maxillary sinusitis and 
skin disability is warranted.



ORDER

Entitlement to service connection for residuals of a shell 
fragment wound to the nose and right facial area, to include 
chronic right maxillary sinusitis and skin disability is 
granted.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

